Citation Nr: 0638077	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-41 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the right knee and right 
elbow. 

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to herbicides.  



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.



FINDINGS OF FACT

1.  The arthritis of the veteran's right knee and right elbow 
is not manifested by limitation of motion or occasional 
incapacitating exacerbations.  

2.  Acute or subacute peripheral neuropathy were not manifest 
within one year following his last presumed exposure to 
herbicides and peripheral neuropathy was not incurred in 
service.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for arthritis of 
the right knee and right elbow have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010 (2006). 

2.  Service connection for peripheral neuropathy is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
May 2004 letter.   

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In terms of any notification 
regarding downstream elements, because of the denial of the 
issues below, any such downstream elements are rendered moot; 
thus, the veteran is not prejudiced by the Board's 
consideration of the pending issues.
The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the May 
2004 letter when it generally advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claims.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records and VA medical records.  The veteran 
has not indicated the presence of any other outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  The veteran has been provided a medical examination 
in furtherance of substantiating his claims.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.


Increased Evaluation: Traumatic Arthritis of the Right Knee 
and Right Elbow

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Traumatic arthritis is rated analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2006).  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants the grant of a 10 percent rating, and 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations will result in the assignment of a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  
The shoulder and elbow are considered major joints.  
38 C.F.R. § 4.45 (2006).

Analysis

The veteran filed his claim for an increased evaluation of 
traumatic arthritis of his right knee and right elbow in 
March 2004.  Shortly thereafter, in June 2004, the veteran 
was seen at the VA medical center for a medical evaluation.  

Medical examination in June 2004 revealed a substantially 
normal right knee.  Besides the appearance of scars, there 
was no evidence of joint effusion or osteophytosis.  No 
ligamentous laxity was noted on medial or lateral stress 
test.  Anterior and posterior drawer signs were negative, as 
was patellar crepitius and Lachman's test.  Joint line 
tenderness was negative.  There was no quadriceps atrophy, 
and motor strength of the quadriceps and hamstrings was 
normal.  Range of motion was from zero to 140 degrees.  
DeLuca examination revealed no weakness, fatigability or 
incoordination after doing repetitive extension against 
resistance.  X-rays of the right knee revealed no interval 
change, a 5 mm metal fragment consistent with shrapnel 
posterior to the left medial femoral condyle, and that the 
bones, joints and soft tissues about the right knee were 
otherwise unremarkable.  Examination of the right elbow 
yielded similar results.

The appearance of the right elbow, except for a scar, was 
normal, with no evidence of joint effusion or osteophytosis.  
There was no evidence of any local inflammatory process.  
Range of motion of the right elbow was zero to 145 degrees of 
flexion.  Forearm supination was zero to 85 degrees and 
pronation was zero to 80 degrees.  Motions of the right elbow 
were smooth, with no tenderness or crepitus detected.  Right 
forearm motor bulk was similar to the left side.  No 
weakness, fatigability or incoordination after doing 
repetitive extension against resistance was noted.  X-rays of 
the right elbow revealed no significant bony, joint or soft 
tissue abnormalities. 

The veteran's right knee and right elbow exhibit normal 
ranges of motion.  Normal range of motion of a knee is from 
zero degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II (2006).  Normal range of flexion and 
extension of an elbow is from zero degrees of extension to 
145 degrees of flexion.  38 C.F.R. § 4.71, Plate I (2006).  
Normal forearm pronation is from zero to 80 degrees and 
normal supination is from zero to 85 degrees.  Id.  As 
outlined above, the ranges of motion of the veteran's right 
knee and right elbow are normal.  Accordingly, arthritis of 
the veteran's right knee and right elbow is not manifested by 
limitation of motion and the Board will consider Diagnostic 
Code 5003. 

Under Diagnostic Code 5003 the veteran is not entitled to a 
disability evaluation in excess of 10 percent.  The record 
indicates that the veteran has traumatic arthritis of his 
right knee and right elbow, which are considered major 
joints, and there is no evidence of occasional incapacitating 
exacerbations of his traumatic arthritis.  Accordingly, an 
evaluation in excess of 10 percent for traumatic arthritis of 
the right knee and right elbow cannot be established and the 
claim must be denied.  


Service Connection: Peripheral Neuropathy

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006). 

The following diseases are deemed associated with herbicide 
exposure, under VA law:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  In order to establish 
service connection by presumption, based on herbicide 
exposure, the diseases listed above shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

The regulation specifically requires acute or subacute 
peripheral neuropathy, which is defined as "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of date of onset." 38 C.F.R. § 3.309(e), Note 2.  Also, 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(6)(ii).  Furthermore, the last day 
on which a veteran is presumed to have been exposed to an 
herbicide agent shall be the last date on which he served in 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994). 

Analysis

The veteran is claiming service connection for peripheral 
neuropathy due to herbicide exposure while in Vietnam.  The 
record clearly indicates that the veteran served in Vietnam.  
Accordingly, it will be presumed that the veteran was exposed 
to herbicides.  The ultimate question with regard to this 
claim is whether the evidence competently indicates the 
presence of acute or subacute peripheral neuropathy within 
one year following the veteran's last day of service in 
Vietnam or otherwise establishes a relationship between the 
veteran's peripheral neuropathy and service.  The veteran's 
personnel records are not of record, but his DD Form 214 
indicates that he was discharged from service in June 1970.  
Thus, under the most favorable interpretation of the facts, 
the veteran was last exposed to herbicides in June 1970.

Service connection for the veteran's peripheral neuropathy is 
not established.  The earliest competent medical evidence 
indicating the presence of peripheral neuropathy is dated in 
August 2004, which is far more than one year following the 
date of the veteran's date of discharge and assumed last day 
of exposure to herbicides.  Accordingly, service connection 
on a presumptive basis cannot be established.  Moreover, the 
veteran's service medical records fail to reveal complaints 
of or treatment for peripheral neuropathy and there is no 
otherwise competent medical evidence of record indicating a 
nexus between peripheral neuropathy and his period of 
service.  Accordingly, service connection on a direct basis 
cannot be established.  For these reasons, the claim for 
entitlement to service connection for peripheral neuropathy 
must be denied.  









ORDER

Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the right knee and right 
elbow is denied.

Entitlement to service connection for peripheral neuropathy, 
to include as due to exposure to herbicides, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


